             Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 1 of 31



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION
                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

DEBTORS’ EMERGENCY MOTION FOR ENTRY OF AN ORDER APPROVING THE
     SETTLEMENT AGREEMENT WITH AIRBUS HELICOPTERS S.A.S.

             THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
             OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
             PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
             AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
             PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
             DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
             MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE,
             THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
             OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
             ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
             MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION
             AT THE HEARING.

             EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
             MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS
             TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE
             THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
             FILE AN IMMEDIATE RESPONSE.

             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

             THERE WILL BE A HEARING ON THIS MOTION ON OCTOBER 3, 2019, AT 9:00 A.M.
             (CDT) IN COURTROOM 400, 515 RUSK STREET, HOUSTON, TEXAS 77002, BEFORE
             THE HONORABLE DAVID R. JONES.

             The above-captioned debtors (collectively, the “Debtors”) submit this motion (this

“Motion”) for entry of an order, substantially in the form annexed hereto as Exhibit A (the



1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
       Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 2 of 31



“Proposed Order”), pursuant to sections 105(a) and 365 of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) approving the settlement agreement (the “Settlement Agreement”) by and

among the Debtors and Airbus Helicopters S.A.S. (“Airbus,” and together with the Debtors, the

“Parties”), a copy of which is annexed hereto as Exhibit B. In support of this Motion, the Debtors

respectfully state as follows:

                                 PRELIMINARY STATEMENT

       1.      One of the primary goals of these Chapter 11 Cases is to enable the Debtors to right-

size their aircraft fleet. As part of this process, the Debtors have identified cost savings to be

achieved through a fleet reduction, and evaluated the need to add additional helicopters to their

fleet after emergence from Chapter 11. The Debtors determined that there is not a need based on

current market conditions to increase their fleet by 22 helicopters at this time. This led to the

Debtors to seek to reject the Purchase Agreement (defined below) pursuant to the Rejection Motion

(defined below).

       2.      Rejecting the Purchase Agreement without the Settlement Agreement would have

left various issues unresolved. Most notably, Airbus is currently holding a deposit of €23,370,997,

Airbus may have filed a large rejection damages claim if the Court approved the Rejection Motion,

and Claim 143 (defined below) needs to be reconciled. These open issues could have led to

complex and costly litigation, which would have posed a significant burden to both Parties.

Recognizing these risks, the Debtors and Airbus, with the assistance of their legal and financial

advisors, negotiated the Settlement Agreement in good faith and through arm’s-length negotiation

seeking to, among other things, resolve the outstanding issues concerning the Purchase Agreement

and preserve the Parties’ long-standing business relationship.




                                                 2
       Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 3 of 31



       3.      The Debtors submit that the Settlement Agreement is in the best interest of the

Debtors, their stakeholders, and all parties in interest. The Settlement Agreement, among other

things, will bring approximately €11,685.498.50 back into the estate, comprised of a

€5,842,749.25 cash payment and a €5,842,749.25 credit for the Debtors to apply towards future

new aircraft purchase orders. Further, the Settlement Agreement withdraws Claim 143 and

resolves all claims that Airbus may assert against the Debtors arising out of the Purchase

Agreement.

       4.      For these reasons and those set forth below, the Debtors respectfully request that

the Court approve the Settlement Agreement.

                               JURISDICTION AND VENUE

       5.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The basis for the relief requested herein are sections 105(a) and 365(a) of the

Bankruptcy Code, and Bankruptcy Rule 9019.

                                       BACKGROUND

A.     The Chapter 11 Cases

       7.      On May 11, 2019 (the “Petition Date”), each of the Debtors filed with this Court a

voluntary petition for relief under chapter 11 of the Bankruptcy Code.

       8.      The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On May 23,

2019, the United States Trustee appointed an official committee of unsecured creditors in these

cases. See Docket No. 179.




                                                3
         Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 4 of 31



          9.      On August 22, 2019, the Debtors filed their Amended Joint Chapter 11 Plan of

Reorganization of Bristow Group Inc. and Its Affiliated Debtors, As Modified [Docket No. 589]

and corresponding disclosure statement [Docket No. 590].

          10.     Additional factual background regarding the Debtors, including their business

operations, capital and debt structures, and the events leading to the filing of these chapter 11 cases,

is set forth in detail in the Declaration of Brian Allman in Support of First Day Pleadings [Docket

No. 25] (the “First Day Declaration”),2 which is fully incorporated in this Motion by reference.

B.        The Purchase Agreement and Associated Claim

          11.     On or about February 27, 2015, BGI entered into Purchase Agreement No.

EC175.104.PA, dated February 27, 2015 with Airbus, which was subsequently amended on

December 16, 2015, August 31, 2016, November 1, 2017, and May 1, 2019 (the “Purchase

Agreement”), that, among other things, provided for BGI to purchase seventeen (17) Firm EC175

helicopters (the “Initial Helicopter Order”) and later, pursuant to an amendment to the Purchase

Agreement, dated August 31, 2016, BGI agreed to purchase an additional five (5) Firm EC175

helicopters (the “Additional Helicopter Order,” together with the Initial Helicopter Order, the

“Ordered Helicopters”). Pursuant to the Purchase Agreement, the Debtors furnished a €23,370,997

deposit to Airbus (the “Deposit”), which Airbus alleges is non-refundable under the terms of the

Purchase Agreement.

          12.     Delivery of the first of the Ordered Helicopters has been postponed until October

2021 pursuant to an amendment to the Purchase Agreement, dated May 1, 2019 (the “May

Amendment”). In the May Amendment, Airbus acknowledged that it had issued two notes (the

“Notes”) in the amount of $7,733,333 to the Debtors in respect to the buyback by Airbus of certain


2
    Capitalized terms used, but not otherwise defined herein have meanings ascribed to them in the First Day
    Declaration.


                                                      4
       Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 5 of 31



AS332 helicopters (which has occurred). Airbus also agreed to issue a further four (4) additional

notes to the Debtors between October 2021 and March 2025 totaling $8,266,667 (for future orders

of spare parts and other support services) (the “Additional Notes”). This agreement was

conditioned on the Debtors’ purchase and receipt of the Ordered Helicopters (which has not

occurred). Airbus remains in possession of the Deposit, which it alleges is non-refundable. Airbus

never issued the Additional Notes.

       13.     On July 30, 2019, Airbus filed proof of claim number 143 (“Claim 143”) against

BGI in these Chapter 11 Cases asserting an unliquidated general unsecured claim. In Claim 143,

Airbus asserts it filed Claim 143 to preserve its rights because, at the time Claim 143 was filed,

the Debtors had not yet determined whether or not to assume or reject the Purchase Agreement

pursuant to section 365 of the Bankruptcy Code.

C.     The Rejection of the Purchase Agreement

       14.     On September 12, 2019, the Debtors filed their Motion for Entry of an Order

Authorizing the Debtors to Reject the Purchase Agreement with Airbus Helicopters, Pursuant to

Sections 105 and 365 of the Bankruptcy Code [Docket No. 639] (the “Rejection Motion”) seeking

to reject the Purchase Agreement.

       15.     As set forth in greater detail in the Rejection Motion, Bristow has undertaken—and

continues to undertake—a comprehensive analysis of its overall fleet in an effort to right-size its

fleet. As an ongoing component of that plan and of the chapter 11 process, Bristow has identified

cost savings to be achieved through a fleet reduction and evaluating the need to add additional

helicopters to its fleet after emergence from Chapter 11. Based on projected market conditions,

Bristow does not currently anticipate the need to increase the size of its fleet after emergence from

Chapter 11.




                                                 5
          Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 6 of 31



          16.      The Debtors have determined that the addition of the Ordered Helicopters to their

fleet is no longer necessary for their future operations and that the projected maintenance, upkeep,

and storage costs of the Ordered Helicopters will be a material financial burden for the Debtors

after emerging from Chapter 11.

D.        The Terms of the Settlement Agreement3:

          17.      The salient terms of the Settlement Agreement are:

                   a. The Rejection Motion is settled pursuant to the terms of the Settlement
                      Agreement. Further, Airbus consents to the rejection of the Purchase
                      Agreement pursuant to section 365 of the Bankruptcy Code pursuant to the
                      terms of the Settlement Agreement and Proposed Order. See Settlement
                      Agreement, ¶ 3.

                   b. Claim 143 is withdrawn in its entirety with prejudice. Airbus also waives its
                      rights to amend Claim 143 and file any proofs of claim in these Chapter 11
                      Cases in relation to the Purchase Agreement. For the avoidance of doubt, Airbus
                      waives its right to file any claims arising from the rejection of the Purchase
                      Agreement pursuant to the Proposed Order. See Settlement Agreement, ¶ 4.

                   c. The terms of the Notes are unaltered by the terms of the Settlement Agreement,
                      shall remain in full force as obligations of Airbus despite the rejection of the
                      Purchase Agreement, and remain subject to the terms of the Purchase
                      Agreement, as amended. Moreover, upon the Effective Date and the remittance
                      of the Deposit Payment (as defined under the Settlement Agreement), any and
                      all obligations of any kind of Airbus with respect to, related to, or concerning
                      the Additional Notes, whether pursuant to the Purchase Agreement or
                      otherwise, shall be released, terminated, waived, and otherwise extinguished
                      pursuant to the terms of the Settlement Agreement. See Settlement Agreement,
                      ¶ 5.




3
    To the extent that there is any conflict between the terms of the Settlement Agreement and this summary, the
    Settlement Agreement shall control. Capitalized terms used but not otherwise defined in this summary shall take
    the meanings ascribed to them in the Settlement Agreement.



                                                         6
Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 7 of 31



      d. The Deposit shall be disposed of as follows:

            Within fourteen (14) calendar days of the Effective Date, Airbus shall make
             a payment equal to one fourth of the Deposit, in the amount of
             €5,842,749.25, to the Debtors by wire transfer in immediately available
             funds to the wiring instructions for the Debtors identified in Exhibit “1” to
             the Settlement Agreement. See Settlement Agreement, ¶ 6(a).

            Effective as of the Debtors’ receipt of the Deposit Payment in Paragraph
             6(a) and the issuance of the Credit in Paragraph 6(c), the Debtors waive all
             rights to seek the return of the remaining portion of the Deposit. See
             Settlement Agreement, ¶ 6(b).

            Notwithstanding anything to the contrary in Paragraphs 6(a) and 6(b) of the
             Settlement Agreement, Airbus shall also issue a credit (the “Credit”) in the
             amount of €5,842,749.25 to the Debtors, which the Debtors may use at their
             discretion to buy exclusively new H175 and H160 helicopters from Airbus
             (to the exclusion of any other goods, products, or services, for which the
             Credit may not be used or applied); provided however, that any and all
             purchase order(s) to which the Credit is to be applied must be placed with
             Airbus no later than the date that is forty-eight (48) months after the
             Effective Date. Further, the Credit may represent no greater than twenty
             percent (20%) of the sum of the purchase order(s) to which the Credit is
             applied. If the Debtors do not place a purchase order(s) with Airbus within
             such forty-eight (48) month period after the Effective Date, then the Credit
             shall become void and shall be extinguished and waived in its entirety. See
             Settlement Agreement, ¶ 6(c).

      e. Airbus will withdraw its vote to reject the Debtors’ Plan by no later than
         Monday, September 23, 2019. Airbus’s Limited Objection and Reservation of
         Rights with respect to the Amended Joint Chapter 11 Plan of Reorganization of
         Bristow Group, Inc. and its Debtor Affiliates, as Modified (Docket No. 685)
         shall be withdrawn upon this Court’s approval of the Settlement Agreement.
         See Settlement Agreement, ¶ 7.

      f. Unless compelled by legal process and testifying under oath, neither the
         Debtors nor the Debtors’ elected officials, directors, managers, coordinators,
         and/or employees, shall at any time following the Effective Date, directly or
         indirectly, make or engage in, or solicit or encourage others to make or engage
         in, any conduct, verbal or otherwise, that would defame, harm, disparage, or
         otherwise adversely affect the reputation of Airbus, its subsidiaries, or any of
         its employees, trustees, directors, shareholders, owners, officers, attorneys,
         agents and advisors, individually or collectively, or any of their products,
         services, businesses or activities, including, but not limited to, any oral
         statements regarding the quality or reliability of the Ordered Helicopters or
         Airbus’s other products or business operations. See Settlement Agreement, ¶ 8.



                                       7
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 8 of 31



              g. Upon the remittance of the Deposit Payment and issuance of the Credit as set
                 forth in paragraph 6(c) of the Settlement Agreement, and as consideration for
                 entry into the Settlement Agreement, the Debtors on behalf of themselves, their
                 estates, their heirs, representatives and assigns, do hereby fully, finally and
                 forever waive, release and/or discharge Airbus, and their respective heirs,
                 successors, assigns, affiliates, officers, directors, shareholders, associates,
                 partners, subsidiaries, predecessors, successors, employees, financial advisors,
                 attorneys and agents from any and all of the Debtors’ claims, causes of action,
                 suits, debts, obligations, liabilities, accounts, damages, demand rights, titles,
                 defenses, or demands whatsoever, known or unknown, asserted or unasserted
                 (including, without limitation, preference and all other chapter 5 avoidance
                 actions, if any, that the Debtors or their estates may have against Airbus), which
                 may arise from or are otherwise related to the Purchase Agreement or the
                 Additional Notes to the extent permitted by law (and save and except for any
                 cause of action or claim based on Airbus’s breach of the Settlement
                 Agreement). For the avoidance of doubt, all of the Debtors’ rights concerning
                 the Notes are preserved and not waived in any way by the Settlement
                 Agreement. See Settlement Agreement, ¶ 9.

              h. Upon the Effective Date, and as consideration for entry into the Settlement
                 Agreement, Airbus, on behalf of itself, its heirs, representatives and assigns,
                 does hereby fully, finally and forever waive and release the Debtors, their
                 estates, and their heirs, successors, assigns, affiliates, officers, directors,
                 shareholders, associates, partners, subsidiaries, predecessors, successors,
                 employees, financial advisors, attorneys and agents from any and all of Airbus’
                 claims, causes of action, suits, debts, obligations, liabilities, accounts, damages,
                 demand rights, titles, defenses, or demands whatsoever, known or unknown,
                 asserted or unasserted, which may arise from or are otherwise related to the
                 Purchase Agreement or the Additional Notes to the extent permitted by law (and
                 save and except for any cause of action or claim based on the Debtors’ breach
                 of the Settlement Agreement). For the avoidance of doubt, all of Airbus’s rights
                 under the Stipulation and concerning the Notes are preserved and not waived in
                 any way by the Settlement Agreement. See Settlement Agreement, ¶ 10.

                                    RELIEF REQUESTED

       18.    The Debtors respectfully request that the Court enter an order, substantially in the

form of the Proposed Order approving the Settlement Agreement pursuant to sections 105(a) and

365(a) of the Bankruptcy Code and Bankruptcy Rule 9019.




                                                8
       Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 9 of 31



                                     BASIS FOR RELIEF

A.     Rejection of the Purchase Agreement
       is a Sound Exercise of the Debtors’ Business Judgement.

       19.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

possession “subject to the court’s approval, may assume or reject any executory contract or

unexpired lease of the debtor.” 11 U.S.C. § 365(a); see also NLRB v. Bildisco & Bildisco, 465

U.S. 513, 521 (1984); In re Lavigne, 114 F.3d 379, 386 (2d Cir. 1997). “[T]he purpose behind

allowing the assumption or rejection of executory contracts is to permit the trustee or debtor-in-

possession to use valuable property of the estate and to ‘renounce title to and abandon burdensome

property.’” Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d

1095, 1098 (2d Cir. 1993); see also Matter of Murexco Petroleum, Inc., 15 F.3d 60, 62 (5th Cir.

1994) (noting that Section 365 “allows a trustee to relieve the bankruptcy estate of burdensome

agreements which have not been completely performed.”).

       20.     The standard applied to determine whether the rejection of an unexpired lease

should be authorized is the “business judgment” standard. See In re Penn Traffic Co., 524 F.3d

373, 383 (2d Cir. 2008); In re Texas Health Enterprises Inc., 72 Fed. Appx. 122, 126 (5th Cir.

2003) (citing Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985));

In re Old Carco LLC, 406 B.R. 180, 188 (Bankr. S.D.N.Y. 2009); see also Bildisco & Bildisco,

465 U.S. at 513; In re Orion Pictures Corp., 4 F.3d at 1098-99; In re Minges, 602 F.2d 38, 42 (2d

Cir. 1979); In re Texas Sheet Metals, Inc., 90 B.R. 260, 264 (Bankr. S.D. Tex. 1988). Courts defer

to a debtor’s business judgment in rejecting an unexpired lease, and upon finding that a debtor has

exercised its sound business judgment, approve the rejection under section 365(a) of the

Bankruptcy Code. See Bildisco & Bildisco, 465 U.S. at 523 (recognizing the “business judgment”

standard used to approve rejection of executory contracts); Nostas Assocs. v. Costich (In re Klein



                                                9
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 10 of 31



Sleep Products, Inc.), 78 F.3d 18, 25 (2d Cir. 1996) (recognizing the “business judgment” standard

used to approve rejection of executory contracts); Richmond Leasing Co. v. Capital Bank, N.A.,

762 F.2d 1303, 1307 (5th Cir. 1985) (applying business judgment standard to the determination of

whether a rejection decision was proper under § 365); In re Minges, 602 F.2d at 42-43 (holding

that the “business judgment” test is appropriate for determining when an executory contract can

be rejected); In re Pilgrim’s Pride Corp., 403 B.R. 413, 426 (Bankr. N.D. Tex. 2009) (holding

that, absent public policy necessitating a more stringent standard, business judgment standard

applies to a rejection decision under § 365(a)).

       21.     The “business judgment” standard is not a strict standard; it requires only a showing

that either assumption or rejection of the executory contract or unexpired lease will benefit the

debtor’s estate. See In re Pisces Energy, LLC, Nos. 09–36591–H5–11, 09–36593–H5–11, 2009

WL 7227880 (Bankr. S.D. Tex. Dec. 21, 2009) (“Courts apply the ‘business judgment test,’ which

requires a showing that the proposed course of action will be advantageous to the estate and the

decision be based on sound business judgment.” (citation omitted)); In re Balco Equities, Inc., 323

B.R. 85, 99 (Bankr. S.D.N.Y 2005) (“In determining whether the debtor has employed reasonable

business discretion, the court for the most part must only determine that the rejection will likely

benefit the estate.”) (quoting In re G Survivor Corp., 171 B.R. 755, 757 (S.D.N.Y. 1994)). Further,

under the business judgment standard, “[a] debtor’s decision to reject an executory contract must

be summarily affirmed unless it is the product of ‘bad faith, or whim or caprice.’” In re Trans

World Airlines, Inc., 261 B.R. 103, 121 (Bankr. D. Del. 2001).

       22.     As set forth in greater detail in the Rejection Motion, the Debtors in their business

judgement have determined to reject the Purchase Agreement because, as part of their ongoing

efforts to reduce costs and anticipate their post-emergence needs, the Ordered Helicopters are no




                                                   10
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 11 of 31



longer necessary under their current business plan. There is currently not a projected need to add

an additional 22 helicopters to the Debtors’ fleet.

       23.     Thus, the Debtors have determined to reject the Purchase Agreement because it is

burdensome to the Debtors and no longer beneficial to the Debtors or their estates. Further, Airbus

has consented to the rejection of the Purchase Agreement. Accordingly, the Debtors respectfully

request that the Court authorize the Debtors to reject the Purchase Agreement pursuant to the terms

of the Settlement Agreement.

B.     The Settlement Should Be Approved.

       24.     A bankruptcy court may approve a settlement in accordance with Bankruptcy Rule

9019, which provides that “[o]n motion by the [debtor] and after notice and a hearing, the court

may approve a compromise or settlement.” Fed. R. Bankr. P. 9019. “Compromises are ‘a normal

part of the process of reorganization,’” Protective Comm. for Indep. S’holders of TMT Trailer

Ferry Inc., v. Anderson, 390 U.S. 414, 424 (1968), and are favored in bankruptcy because they

minimize litigation costs and further the parties’ interest in expediting the administration of the

bankruptcy case. See Myers v. Martin (In re Martin), 91 F.3d 389, 394 (3d Cir. 1996); In re Bond,

1994 U.S. App. Lexis 1282, *9-*14 (4th Cir. 1994). “One of the goals of Congress in fashioning

the Bankruptcy Code was to encourage parties in a distress situation to work out a deal among

themselves.” In re Mirant Corp., 334 B.R. 800, 811 (Bankr. N.D. Tex. 2005).

       25.     In determining whether to approve a settlement, courts in the Fifth Circuit have

applied a three factor test with a focus on comparing “the terms of the compromise with the likely

rewards of litigation.” In re Age Refining, Inc., 801 F.3d 530, 540 (5th Cir. 2015) (citing Rivercity

v. Herpel (In re Jackson Brewing Co.), 624 F.2d 599, 607 (5th Cir. 1980)). A bankruptcy court

must evaluate: (a) the probability of success in the litigation, with due consideration for the




                                                 11
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 12 of 31



uncertainty in fact and law, (b) the complexity and likely duration of the litigation and any

attendant expense, inconvenience and delay, and (c) all other factors bearing on the wisdom of the

compromise. See Age Refining, 801 F.3d at 540 (citing Jackson Brewing Co., 624 F.2d at 602);

see also In re Cajun Electric Power Cooperative, Inc., 119 F.3d 349, 356 (5th Cir. 1997) (citing

same); In re Mirant Corp., 348 B.R. 725, 739-40 (Bankr. N.D. Tex. 2006). Furthermore, “[u]nder

the rubric of the third, catch-all provision, [the Fifth Circuit has] specified two additional factors

that bear on the decision to approve a proposed settlement.” Id. These “other factors” include

consideration of (i) “the best interest of creditors, with proper deference to their reasonable views;”

and (ii) “the extent to which the settlement is truly the product of arms-length bargaining, and not

of fraud or collusion.” Id.; see also Age Refining, 801 F.3d at 540 (citing Cajun Electric); In re

Heritage Organization, L.L.C., 375 B.R. 230, 260 (Bankr. N.D. Tex. 2007).

       26.     “In evaluating a Rule 9019 settlement, a bankruptcy court need not ‘conduct a mini-

trial to determine the probable outcome of any claims waived in the settlement.’” In re Age

Refining, 801 F.3d at 541. Rather, “[t]he judge need only apprise himself of the relevant facts and

law so that he can make an informed and intelligent decision.” In re Cajun Elec. Power Coop.,

119 F.3d at 356; see also TMT Trailer Ferry, 390 U.S. at 425 (noting that a court should “compare

the terms of the compromise with the likely rewards of litigation”); In re Heritage Organization,

LLC, 375 B.R. at 260 (“it is unnecessary to conduct a mini-trial to determine the probable outcome

of any claims waived in the settlement. The judge need only apprise himself of the relevant facts

and law so that he can make an informed and intelligent decision . . . .”); In re Mirant, 348 B.R. at

741, n.36 (“For a settlement to meet the best interests test, the amount being paid or received by

the estate (or, here, Mirant) need only be within the extremes of the range.”).




                                                  12
         Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 13 of 31



         27.   The Debtors in their business judgement have determined that the Settlement

Agreement is fair and equitable and is in the best interest of the Debtors and their estates. The

Settlement Agreement, which is the product of good faith and arm’s-length negotiation, preserves

the Debtors’ relationship with Airbus and brings approximately €11,685.498.50 back into the

estate, comprised of a €5,842,749.25 cash payment and €5,842,749.25 in credits for the Debtors

to apply towards future purchase orders.

         28.   Resolving a potentially large rejection damages claim that may have been asserted

by Airbus if the Court approved the Rejection Motion and the withdrawal of Claim 143 also

obviates the need for costly and complex litigation concerning the Parties’ respective obligations

under the Purchase Agreement. The Parties also dispute whether Airbus was legally obligated to

return the Deposit if the Purchase Agreement was rejected. Litigation concerning these issues

would have required the Parties to engage in extensive discovery, which would have placed

significant burdens on both Parties.

         29.    Based on the foregoing, the Debtors submit that the terms of the Settlement

Agreement represent a reasonable exercise of the Debtors’ business judgement, are supported by

valid business justifications, and benefit all stakeholders in the Debtors’ restructuring process.

Accordingly, the Debtors respectfully request that the Court approve the Settlement Agreement.

                                       NO PRIOR REQUEST

         30.   No prior request for the relief sought herein has been made to this or any other

Court.

                         REQUEST FOR EMERGENCY HEARING

         31.   In accordance with Rule 9013-1(i) of the Local Bankruptcy Rules for the Southern

District of Texas, the Debtors request emergency consideration of the Motion. Consideration of




                                               13
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 14 of 31



the Motion by October 3, 2019 is critical because it resolves all issues concerning the Purchase

Agreement and the Rejection Motion that if not resolved promptly could lead to uncertainty as to

whether the Deposit will be returned to the Debtors and if Airbus will file a rejection damages

claim. As such, the Debtors respectfully request that the Court set a hearing on this Motion on

October 3, 2019 at 9:00 a.m. (prevailing Central Time).

                                             NOTICE

       32.     The Debtors will provide notice of this Motion to (a) the U.S. Trustee; and (b) all

other parties on the Master Service List. The Debtors respectfully submit that such notice is

sufficient and that no further notice of this Motion is required.

       WHEREFORE, the Debtors respectfully request that the Court enter the Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested in this Motion,

and granting such other and further relief the Court may deem proper.



                             [Remainder of Page Intentionally Blank]




                                                 14
        Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 15 of 31



Dallas, Texas
Dated: September 30, 2019

Respectfully submitted,

BAKER BOTTS L.L.P.                              WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791         Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402          Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723              WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                              51 West 52nd Street
2001 Ross Avenue, Suite 900                     New York, New York 10019
Dallas, Texas 75201-2980                        Telephone: (212) 403-1000
Telephone: (214) 953-6500                       Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                       Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                       arwolf@wlrk.com
        omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                                Co-Counsel to the Debtors and Debtors in
                                                Possession
-and-
Emanuel C. Grillo (pro hac vice)
Chris Newcomb. (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
       chris.newcomb@bakerbotts.com


Co-Counsel to the Debtors and Debtors in
Possession




                                           15
Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 16 of 31




                            Exhibit A

                          Proposed Order
             Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 17 of 31



                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,1                              )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors.                )    Jointly Administered
                                                              )

                           ORDER APPROVING DEBTORS’
               SETTLEMENT AGREEMENT WITH AIRBUS HELICOPTERS S.A.S.

                   Upon the motion (the “Motion”), filed by the above-captioned debtors (collectively,

the “Debtors”) for entry of an order (this “Order”), pursuant to sections 105(a) and 365(a) of title

11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), authorizing the Debtors to enter into the

Settlement Agreement;2 and it appearing that the Court having jurisdiction to consider the relief

sought in the Motion in accordance with 28 U.S.C. § 1334; and it appearing that venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that consideration of

the Motion on an emergency basis is proper under the circumstances; and it appearing that all due

and proper notice of the Motion having been given under the circumstances; and it appearing that

the relief sought in the Motion is in the best interests of the Debtors, their estates and creditors,

and all parties in interest; and after due and deliberation thereon, and sufficient cause appearing

therefore, it is hereby



1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
2
    Capitalized terms not otherwise defined herein shall have the same meanings as ascribed to them in the Motion.
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 18 of 31



       ORDERED, ADJUDGED AND DECREED that:

       1.      The Motion is GRANTED to the extent set forth herein.

       2.      The Debtors are authorized to enter into the Settlement Agreement with Airbus,

which was attached as Exhibit “B” to the Motion.

       3.      The Purchase Agreement is hereby rejected pursuant to section 365 of the

Bankruptcy Code, effective as of the date of this Order.

       4.      Pursuant to the terms of the Settlement Agreement, Airbus is barred from amending

Claim 143 or filing additional proofs of claim in these Chapter 11 Cases in relation to the Purchase

Agreement, including, but not limited to, any claims for rejection damages.

       5.      Prime Clerk, the claims agent retained in the Debtors’ Chapter 11 Cases, is

authorized to reflect that Claim 143 is withdrawn on the official claims register maintained for the

Debtors’ Chapter 11 Cases.

       6.      Airbus’ vote to reject the Plan shall be deemed withdrawn, effective as of

September 23, 2019.

       7.      Airbus’ Limited Objection and Reservation of Rights [Docket No. 685] shall be

deemed withdrawn, effective as of September 23, 2019.

       8.      Nothing herein shall affect or modify the Stipulation and Agreed Order Regarding

Opt Out of Third-Party Plan Releases by Airbus Helicopters S.A.S. [Docket No. 736].

       9.      The Debtors are authorized to take all necessary actions to carry out this Order.

       10.     The Court shall retain jurisdiction to hear and determine any and all matters arising

from the interpretation and/or implementation of this Order.

 Dated: __________, 2019
        Houston, Texas                               HON. DAVID R. JONES
                                                     United States Bankruptcy Judge



                                                 2
Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 19 of 31




                            Exhibit B

                       Settlement Agreement
             Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 20 of 31




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                              )
    In re:                                                    )    Chapter 11
                                                              )
    BRISTOW GROUP INC., et al.,                               )    Case No. 19-32713 (DRJ)
                                                              )
                                      Debtors. 1              )    Jointly Administered
                                                              )

                         SETTLEMENT AGREEMENT BY AND AMONG
                        THE DEBTORS AND AIRBUS HELICOPTERS S.A.S.

                   This settlement agreement (the “Settlement Agreement”) is made by and among the

above-captioned debtors and debtors in possession (collectively, the “Debtors”), and Airbus

Helicopters S.A.S. (“Airbus” and, together with the Debtors the “Parties”).


                                                    RECITALS

The Chapter 11 Cases

             A.    On May 11, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the Southern District of Texas (Houston Division) (the

“Bankruptcy Court”) commencing the above-styled Chapter 11 cases (the “Chapter 11 Cases”).

             B.    The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On May 23,




1
    The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
    number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
    Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
    and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
    listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 21 of 31



2019, the United States Trustee appointed an official committee of unsecured creditors in these

Chapter 11 Cases. See Docket No. 179.

The Purchase Agreement and Associated Claim

       C.     On or about February 27, 2015, Bristow Group, Inc. (“BGI”), one of the Debtors,

entered into the Purchase Agreement No. EC 175.104.PA, dated February 27, 2015 with Airbus,

which was subsequently amended on December 16, 2015, August 31, 2016, November 1, 2017,

and May 1, 2019 (the “Purchase Agreement”), that, among other things, provided for BGI to

purchase seventeen (17) Firm EC175 helicopters (the “Initial Helicopter Order”) and later,

pursuant to an amendment to the Purchase Agreement, dated August 31, 2016, BGI agreed to

purchase an additional five (5) Firm EC175 helicopters (the “Additional Helicopter Order,”

together with the Initial Helicopter Order, the “Ordered Helicopters”). Pursuant to the Purchase

Agreement, the Debtors furnished a €23,370,997 deposit to Airbus (the “Deposit”).

       D.     Delivery of the first of the Ordered Helicopters has been postponed until October

2021 pursuant to an amendment to the Purchase Agreement, dated May 1, 2019 (the “May

Amendment”). In the May Amendment, Airbus also acknowledged that it had issued two notes

(the “Notes”) in the amount of $7,733,333 to the Debtors in respect to the buyback of certain

helicopters, and Airbus agreed to issue a further four additional notes to the Debtors between

October 2021 and March 2025 totaling $8,266,667 (for future orders of spare parts and other

support services) (the “Additional Notes”) also in respect to the buyback of certain helicopters.

Airbus never issued the Additional Notes.

       E.     On July 30, 2019, Airbus filed proof of claim number 143 (“Claim 143”) against

BGI in the Chapter 11 Cases asserting an unliquidated general unsecured claim.




                                               2
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 22 of 31



The Rejection Motion

       F.      On September 12, 2019, the Debtors filed their Motion for Entry of an Order

Authorizing the Debtors to Reject the Purchase Agreement with Airbus Helicopters, Pursuant to

Sections 105 and 365 of the Bankruptcy Code [Docket No. 639] (the “Rejection Motion”) in the

Chapter 11 Cases seeking to reject the Purchase Agreement.

       G.      On September 23, 2019, Airbus filed its Limited Objection and Reservation of

Rights [Docket No. 685] (the “Limited Objection”) in the Chapter 11 Cases with respect to the

Amended Joint Chapter 11 Plan of Reorganization of Bristow Group, Inc. and its Debtor Affiliates,

as modified [Docket No. 589] (the “Plan”).

       H.      On September 30, 2019, Debtors and Airbus entered into the Stipulation and

Agreed Order Regarding Opt Out of Third-Party Plan Releases by Airbus Helicopters S.A.S.

[Docket No. 736] (the “Stipulation”).

       I.      Following arm’s-length discussions between the Debtors and Airbus, the Parties

have agreed to resolve all of the issues presented by, arising under, or related to the Purchase

Agreement, upon the terms and conditions set forth below.

       NOW, THEREFORE, without the admission of liability by the Parties or the adjudication

of any issue of fact or law, and upon the consent and agreement between the Parties, it is hereby

stipulated, consented to and agreed:


                                        THE AGREEMENT

       1.      Incorporation. The recitals set forth above are incorporated herein by reference.

       2.      Bankruptcy Court Approval.

               a.     This Settlement Agreement shall become effective upon the date that an

order of the Bankruptcy Court is entered in the Chapter 11 Cases approving the terms of this


                                               3
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 23 of 31



Settlement Agreement (the “Approval Order”), and such Approval Order becomes final and not

subject to an appeal or request for stay (the “Effective Date”).

               b.      The Debtors will promptly file a motion with the Bankruptcy Court for entry

of the Approval Order pursuant to sections 105(a) and 365 of the Bankruptcy Code and Bankruptcy

Rule 9019 approving this Settlement Agreement.

               c.      Between the date that the Parties sign the Settlement Agreement (the

“Execution Date”) and the Effective Date, the Parties agree that they are bound by the Settlement

Agreement, upon its approval by the Bankruptcy Court, and that they shall thereafter make no

claim before the Bankruptcy Court that is contrary to the terms set forth herein.

               d.      This Settlement Agreement, and any settlements or releases contained

within it, will become null and void ab initio if either: (1) the Bankruptcy Court denies approval

of this Settlement Agreement or (2), at the option of either Party, an Approval Order is not entered

approving this Settlement Agreement within 150 calendar days after the Execution Date.

       3.      Rejection of the Purchase Agreement.

               a.      The Rejection Motion is settled pursuant to the terms of this Settlement

Agreement.

               b.      Airbus consents to the rejection of the Purchase Agreement pursuant to

section 365 of the Bankruptcy Code pursuant to the terms of this Settlement Agreement and the

Approval Order.

       4.      Claim 143.

               a.      Claim 143 is withdrawn in its entirety with prejudice.

               b.      Airbus waives its rights to amend Claim 143 and file any proofs of claim in

these Chapter 11 Cases in relation to the Purchase Agreement. For the avoidance of doubt, Airbus



                                                 4
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 24 of 31



waives its right to file any claims in these Chapter 11 Cases arising from the rejection of the

Purchase Agreement pursuant to the Approval Order.

       5.      The Notes and Additional Notes.

               a.      The terms of the Notes are unaltered by the terms of this Settlement

Agreement, shall remain in full force as obligations of Airbus despite the rejection of the Purchase

Agreement, and remain subject to the terms of the Purchase Agreement, as amended.

               b.      Upon the Effective Date and the remittance of the Deposit Payment (defined

below), any and all obligations of any kind of Airbus with respect to, related to, or concerning the

Additional Notes, whether pursuant to the Purchase Agreement or otherwise, are hereby released,

terminated, waived, and otherwise extinguished pursuant to the terms of this Settlement

Agreement.

       6.      The Deposit.

               a.      Within fourteen (14) calendar days of the Effective Date, Airbus shall make

a payment equal to one-fourth of the Deposit, in the amount of €5,842,749.25, to the Debtors (the

“Deposit Payment”), by wire transfer in immediately available funds to the wiring instructions for

the Debtors identified in Exhibit “1” to this Settlement Agreement.

               b.      Effective as of the Debtors’ receipt of the Deposit Payment in Paragraph

6(a) and the issuance of the Credit (defined below) in Paragraph 6(c), the Debtors waive all rights

to seek the return of the remaining portion of the Deposit.

               c.      Notwithstanding anything to the contrary in the preceding Paragraphs 6(a)

and 6(b), Airbus shall also issue a credit (the “Credit”) equal to one-fourth of the Deposit, in the

amount of €5,842,749.25, to the Debtors, which the Debtors may use at their discretion to buy

exclusively new H160 and H175 helicopters from Airbus (to the exclusion of any other goods,



                                                 5
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 25 of 31



products, or services, for which the Credit may not be used or applied); provided however, that

any and all purchase order(s) to which the Credit is to be applied must be placed with Airbus no

later than the date that is forty-eight (48) months after the Effective Date. Further, the Credit may

represent no greater than twenty percent (20%) of the sum of the purchase order(s) to which the

Credit is applied. If the Debtors do not place a purchase order(s) with Airbus within such forty-

eight (48) month period after the Effective Date, then the Credit shall become void and shall be

extinguished and waived in its entirety.

       7.      Plan Confirmation.

               a.      Airbus will withdraw its vote to reject the Debtors’ Plan by no later than

Monday, September 23, 2019.

               b.      Airbus will withdraw its Limited Objection effective upon entry of the

Approval Order.

               c.      Nothing in this Settlement Agreement or Approval Order shall modify the

Stipulation providing an opt out of certain Releases.

       8.      No Disparagement. Unless compelled by legal process and testifying under oath,

neither the Debtors nor the Debtors’ elected officials, directors, managers, coordinators, and/or

employees, shall at any time following the Effective Date, directly or indirectly, make or engage

in, or solicit or encourage others to make or engage in, any conduct, verbal or otherwise, that would

defame, harm, disparage, or otherwise adversely affect the reputation of Airbus, its subsidiaries,

or any of its employees, trustees, directors, shareholders, owners, officers, attorneys, agents and

advisors (“Airbus Affiliates”), individually or collectively, or any of their products, services,

businesses or activities, including, but not limited to, any oral statements regarding the quality or

reliability of the Ordered Helicopters or Airbus’s other products or business operations.



                                                 6
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 26 of 31



       9.      Release of Airbus By Debtors. Upon the remittance of the Deposit Payment and

issuance of the Credit by Airbus as set forth in paragraph 6(c), and as consideration for entry into

this Settlement Agreement, the Debtors on behalf of themselves, their estates, their heirs,

representatives and assigns, do hereby fully, finally and forever waive, release and/or discharge

Airbus, and its respective heirs, successors, assigns, affiliates, officers, directors, shareholders,

associates, partners, subsidiaries, predecessors, successors, employees, financial advisors,

attorneys and agents from any and all of the Debtors’ claims, causes of action, suits, debts,

obligations, liabilities, accounts, damages, demand rights, titles, defenses, or demands whatsoever,

known or unknown, asserted or unasserted (including, without limitation, preference and all other

chapter 5 avoidance actions, if any, that the Debtors or their estates may have against Airbus),

which may arise from or are otherwise related to the Purchase Agreement or the Additional Notes

to the extent permitted by law, and save and except for any cause of action or claim based on

Airbus’s breach of this Settlement Agreement. Furthermore, and for the avoidance of doubt, all

of the Debtors’ rights concerning the Notes are preserved and not waived in any way by this

Settlement Agreement.

       10.     Release of Debtors by Airbus. Upon the Effective Date, and as consideration for

entry into this Settlement Agreement, Airbus, on behalf of itself, its heirs, representatives and

assigns, does hereby fully, finally and forever waive and release the Debtors, their estates, and

their heirs, successors, assigns, affiliates, officers, directors, shareholders, associates, partners,

subsidiaries, predecessors, successors, employees, financial advisors, attorneys and agents from

any and all of Airbus’ claims, causes of action, suits, debts, obligations, liabilities, accounts,

damages, demand rights, titles, defenses, or demands whatsoever, known or unknown, asserted or

unasserted which may arise from or are otherwise related to the Purchase Agreement or the



                                                  7
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 27 of 31



Additional Notes to the extent permitted by law and save and except for any cause of action or

claim based on the Debtors’ breach of this Settlement Agreement. Furthermore, and for the

avoidance of doubt, all of Airbus’ rights under the Stipulation and concerning the Notes are

preserved and not waived by this Settlement Agreement.

Additional Terms

       11.     This Settlement Agreement constitutes the entire agreement and understanding of

the Parties regarding the subject matter hereof and can be modified only by a writing signed by

the Parties. All prior understandings, representations, and agreements are merged in this Settlement

Agreement, and this Settlement Agreement shall not be modified in any manner, except by written

instrument signed by the Parties.

       12.     This Settlement Agreement shall be binding upon the Parties hereto and their

respective successors and/or assigns.

       13.     The Parties understand and agree that neither the making of this Settlement

Agreement nor anything contained herein shall be construed or considered in any way to be an

admission of guilt, wrongdoing, or noncompliance with federal, state or local law, statute, order

or regulation, tortious act, breach of contract, violation of common law, or any other wrongdoing

whatsoever.

       14.     Neither this Settlement Agreement, nor any statement made or action taken in

connection with the negotiation of this Settlement Agreement, shall be offered or received in

evidence or in any way referred to in any legal action among or between the Parties, other than as

may be necessary to: (a) obtain approval of and enforce this Settlement Agreement or any dispute

hereunder, or (b) seek damages or injunctive relief in connection therewith.

       15.     This Settlement Agreement shall be construed without regard to any presumption

or other rule requiring construction against the party causing the document to be drafted. Each
                                                 8
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 28 of 31



Party warrants that it has been represented and advised by counsel or has had a full opportunity to

be represented and advised by counsel with respect to this Settlement Agreement and all matters

covered by it.

       16.       This Settlement Agreement may be executed in multiple counterparts, each of

which shall be deemed an original and evidence of this Settlement Agreement may be exchanged

by email, fax or other electronic transmission of a scanned copy of the signature pages or by

exchange of originally signed documents, each of which shall be as fully binding on the party as a

signed original.

       17.       Each person who executes this Settlement Agreement represents that he or she is

duly authorized to execute this Settlement Agreement. The Parties warrant and represent that they

are the holders and owners of the claims subject to the respective releases set forth in Paragraphs

9 and 10 above, that such claims have not been assigned or otherwise conveyed to any other person,

firm, or entity, and that they have the right to surrender, compromise, and settle the claims covered

by the terms of this Settlement Agreement.

       18.       Each Party is responsible for accurately determining and reporting the tax

consequences of the making and/or performance of this Settlement Agreement. The Parties further

acknowledge and agree (i) that no representations have been made by any other Party regarding

the appropriate tax treatment of any financial benefits or detriments resulting from the making

and/or performance of this Settlement Agreement, and (ii) that no Party shall have any claim

against any other Party based on or arising from the inaccurate reporting of the tax consequences

of the making or performance of this Settlement Agreement.




                                                 9
      Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 29 of 31



          19.   The Parties shall be responsible for their respective attorneys’ fees, expenses, and

costs incurred by them in connection with the Rejection Motion and the negotiation, execution,

and implementation of this Settlement Agreement.

          20.   The discovery by any Party, subsequent to the execution of this Settlement

Agreement, of any facts not heretofore known to that Party, or that the facts or law upon which

any Party relied in executing this Settlement Agreement was not as that Party believed it to be

(other than as expressly set forth herein), shall not constitute grounds for declaring this Settlement

Agreement void, avoidable, or otherwise unenforceable. This subsection is intended by the Parties

to preclude any claim that any Party or other entity was fraudulently induced to enter into this

Settlement Agreement or was induced to enter into this Settlement Agreement by a mistake of fact

or law.

          21.   This Settlement Agreement shall be governed by and be construed in

accordance with the laws of the State of Texas without giving effect to the principles of

conflicts of laws thereof. The Parties hereby irrevocably and unconditionally agree that the

Bankruptcy Court shall retain exclusive jurisdiction to interpret, implement, and enforce the

provisions of this Settlement Agreement. The Parties further agree that the Bankruptcy Court shall

be the exclusive venue for litigation of any dispute or claim arising under or relating to this

Settlement Agreement, and that the Bankruptcy Court is a convenient forum in which to decide

any such dispute or claim. The Parties consent to the personal jurisdiction of the Bankruptcy Court

for the litigation of any such dispute or claim.

                           [Remainder of Page Intentionally Left Blank]




                                                   10
     Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 30 of 31



ACKNOWLEDGED AND AGREED BY:

Houston, Texas                               Marignane, France
Dated: September 30, 2019                    Dated: September 30, 2019

BRISTOW GROUP INC., et al.,                  AIRBUS HELICOPTERS S.A.S.
Debtors and Debtors in Possession
By:                                          By:

/s/ L. Don Miller                            /s/ Jean-Pascal Meo
L. Don Miller                                Jean-Pascal Meo
President and Chief Executive Officer        Senior Vice President and General Counsel
Bristow Group Inc.                           Airbus Helicopters S.A.S.
2103 City West Boulevard, 4th Floor          Route de l’Aéroport
Houston, Texas 77042                         13725 Marignane Cedex
(713) 267-7600                               FRANCE
                                             +33 (0)4 42 85 60 51




                                        11
Case 19-32713 Document 738 Filed in TXSB on 09/30/19 Page 31 of 31




                         EXHIBIT “1”
              WIRING INSTRUCTIONS FOR DEBTORS
